DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of the invention of the combination of each of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93, and the species of methods of detecting nucleic acids in the reply filed on 08 February 2022 is acknowledged. Applicant does not clarify as to whether the restriction is with or without traverse. Applicant states that Hatchwell is centered on the detection of genetic variants, whereas the present claims are directed to determining the differential expression / abundance of short length cell free DNA molecules “that are not part of the genome.” However, the elected DNAs are naturally occurring DNAs and are derived from the human genome. Further, the present independent claims broadly recite determining the “differential level of DNA sequences within” the recited sequences in any sample from a human patient. Thus, the claims include detecting a deletion or amplification of any sequence within the recited sequences. Claim 1, for example, is not limited to detecting the amount of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 in a cfDNA sample. As discussed in the restriction requirement, Hatchwell teaches methods that determine a subject’s susceptibility to Parkinson’s disease by detecting copy number variations of DNAs in serum samples (e.g. para [0012-0014] and claims 93, 94, 96 and 100), which is the technical feature of the present claims. 
remaining part of the RNA isolation was performed following manufacturer's protocol.”
Claim Status
3. 	Claims 1-45 are pending.
	Claims 19-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 
	Claims 1-18 and 37-45 read on the elected invention and have been examined herein to the extent that the claims read on the elected invention of methods that detect the level of DNA sequences within each of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 and the species of methods that detect nucleic acids. The claims encompass non-elected subject matter of the individual nucleic acids and the additionally recited combinations of nucleic acids other than the elected combination of each of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, para [0006-0007] and [0011] of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Nucleotide Sequence Disclosures
6. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Where the description or claims “SEQ ID NO:”. Correction is required. 
Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of the DNAs in samples from human patients and Parkinson’s disease. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “determining the differential level of DNA sequences.” In order to determine a differential level of DNA sequences, the level of the DNA sequences in the sample from the subject must be compared to some other level of the DNA sequences, such as the level of the DNA sequences in a normal,  control sample. Thus, the claims necessarily require comparing the level of the DNA sequences in the sample from the subject to that of another sample. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the levels of the DNA sequences in order to 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a sample and determining the level of the DNA sequences in a sample from the human patient are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 For example, the claims do not practically apply the recited law of nature by including a step of administering a particular drug to the subject to treat Parkinson’s disease after it is determined that the human patient has or is at risk of developing Parkinson’s disease. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
8. Claims 1-18 and 37-45 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping 
	The Markush groupings of the cfDNAs of SEQ ID NO: 1-105 and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each cfDNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the cfDNAs comprise nucleotides. The fact that the cfDNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common 
Further, the recited cfDNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that cfDNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited cfDNAs possess the common property of being diagnostic of Parkinson’s disease. While the DNAs are present in cell-free form in body fluid samples, such as blood, serum and plasma, cfDNAs present in such body fluid samples do not all have the property that their level in the body fluid sample is diagnostic of Parkinson’s disease.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-18 and 37-45 are indefinite and vague. The claims are drawn to methods for determining Parkinson’s disease. However, the claims recite only the steps of obtaining a sample from a human patient and determining the differential level of a DNA sequence within SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93. The clams do not recite a step of determining Parkinson’s disease or otherwise include any information as to how determining the level of the DNA sequences determines Parkinson’s disease in a subject. Thereby, it is unclear as to how the claims accomplish the objective set forth in the preamble of the claims of determining Parkinson’s disease in a human patient.
Claims 3, 4, 12, 13, 39 and 40 are indefinite over the recitation of the acronym qRT-PCR because acronyms may have different meanings in the art and it is not clear as to the meaning of this acronym in the present claim. This acronym is also not defined in the specification. Thereby, it is unclear as to whether qRT-PCR refers to, for example, quantitative real-time PCR and/or quantitative reverse transcriptase PCR.
Claim Rejections - 35 USC § 112(a) – Written Description
10. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the 
Herein, claims 8, 9, 17, 18, 44 and 45 are drawn to methods wherein the differential level of the DNA sequences of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93, and sequences within the DNA sequences are detected using an antibody and particularly a monoclonal antibody.
The specification at para [0014] states:
“The labeled antibodies may specifically bind shorter DNA sequences found with the selected cfDNA SEQ ID NOS., which shorter DNA sequences are preferably unique to the cfDNA sequences encompassing them. The term "antibody" includes both polyclonal and monoclonal antibodies. The phrase "specifically (or selectively) binds" refers to a binding reaction between two molecules that is at least two times the background and more typically more than 10 to 100 times background molecular associations under physiological conditions.”

However, the specification does not describe in terms of its complete structure or any other relevant identifying characteristics a polyclonal or monoclonal antibody to the nucleic acids of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 or any fragments of any length within.
The broadly claimed antibodies are not defined in terms of the complete structure of the antibody or the complete heavy and light chain sequences.  The skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. It is well established in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.

The claims define the antibodies only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to detect a target nucleic acid - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
Secondly, each of the claims is drawn to a method for determining Parkinson’s disease by detecting the differential level of DNA sequences within SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93. The claims encompass detecting DNA sequences of any length, including 5mers or 10mers or 25mers, whose level in a sample from a subject is diagnostic of Parkinson’s disease.
Each of the SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 is 5001 bp in length. The specification does not disclose any fragments of these DNA sequences, including fragments as small as 5 nucleotides, that are diagnostic of Parkinson’s disease. The specification also does not identify any common subfragments within the larger DNA sequences which are essential to the property of being diagnostic of Parkinson’s disease. Thus, the specification does not disclose a representative within SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 which are required by the claimed methods for determining Parkinson’s disease. 
The specification does not disclose the identity of the nucleic acids, other than their nucleotide sequence. No structure-function relationship is disclosed between the cfDNAs and Parkinson’s disease. Thereby, no common structure is disclosed for the fragments of cfDNA which impart the function of being diagnostic of Parkinson’s disease. 
  	Note that Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
Herein, the disclosure does not show that Applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of DNA sequences within the cfDNAs or the claimed genus of antibodies that detect the DNA sequences. Accordingly, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 112(a) - Enablement
s 1-18 and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for determining Parkinson’s disease by detecting the differential level of DNA sequences within the cfDNA sequences of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 in any sample from a subject. The claims encompass detecting the full length cfDNA sequences and DNA fragments therein which may be of any length, including 5mers or 10mers or 25mers, as diagnostic of Parkinson’s disease.
The specification teaches the results of a study of cfDNA sequences present in serum samples from six human patients having PD and 3 human control subjects. In Table 1, the specification reports the average copy number of the DNA sequence and the fold change of the DNA sequences in serum samples of patients having PD as compared to control subjects. In particular, SEQ ID NO: 10 and 12 showed a 2.066 fold change; SEQ ID NO:13 and 14 showed a 2.568 fold change; SEQ ID NO: 23 showed a 
A. First, the specification does not provide sufficient guidance as to how to use the data provided in the specification to “determine” Parkinson’s disease.  First, the specification teaches only the “average relative copy number” for the full length DNA sequences in serum samples and does not teach the individual DNA levels for each of the 6 patients with PD. There is no showing of any subject’s accurately diagnosed as having PD or at increased risk of developing PD based on the relative level of the cfDNA sequences as compared to control levels. The data regarding the average relative copy number does not establish that PD can be diagnosed / determined in a single patient based on the “differential level” of the cfDNAs of each of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 (or any subcombinations thereof, as is encompassed by the non-elected subject matter).
It is well established in the prior art that there is a high level of unpredictability in the art in determining an association between copy number of DNAs / the level of DNA in a sample and phenotypes, such as PD.
Herein, the specification does not provide any information regarding the PD patients whose cfDNA was analyzed. It is unpredictable as to whether the cfDNA levels were influenced by the stage of PD or the treatment of the patients for PD, such that the level of cfDNA in the patients may not be diagnostic of PD per se.

Many factors likely influence ccf-mtDNA levels. Disease is clearly a factor2–713,14, raising the possibility that comorbidities may modulate PD ccf-mtDNA levels. Serum ccf-mtDNA levels are influenced by inflammation [20], BMI [21] and psychosocial and physical stress [22]; factors previously linked to PD progression [23, 24]. Elevated plasma ccf-mtDNA levels are associated with nonresponsiveness to selective serotonin reuptake inhibitor (SSRI) treatment in major depressive disorder (MDD) [4] and vitamin C infusion has been shown to reduce plasma ccf-mtDNA levels in sepsis patients [25], suggesting that treatment may be an important cofactor in any ccf-mtDNA assessment. In CSF, ccf-mtDNA likely originates from the ependymal cells of the choroid plexus, an area not subject to neurodegeneration in either AD or PD, but which recruits leukocytes to the brain under inflammatory conditions [26]. CSF ccf-mtDNA was reduced in multiple sclerosis (MS) patients who were treated with fingolimod [27], a drug which inhibits lymphocyte release from lymph nodes and reduces autoreactive inflammation in the central nervous system. Fingolimod also suppresses neuronal mitochondrial mediated autophagy [28], suggesting that disease modulatory treatments may influence CSF ccf-mtDNA levels by suppressing mtDNA release during cellular stress.
In PD, L-dopa reportedly exacerbates neuroinflammation [29] and inflammation is associated with ccf-mtDNA release [30]. Therefore, it is possible that L-dopa treatment could increase ccf-mtDNA levels in responders, but have no effect in those that have become L-dopa resistant. In addition, L-dopa may affect the mtDNA pool available for release, as L-dopa can induce oxidative stress [31], affecting mitochondrial vitality and increasing cellular mtDNA copy-number in brains. 
 
Herein, it is not clear as to whether the levels of cfDNA detected in PD patients were influenced by the treatment of the patients, patient comorbidities or the progression / stage of PD.
The unpredictability in the art of performing the recited methods to “determine” PD is supported by the teachings in the specification wherein it is disclosed that there is 
However, the claims do not recite any limitations that would allow one to distinguish between subjects having PD and subjects having other neurodegenerative diseases. Nor do the claims specify what the level of cfDNA in the patient sample is being compared to. Thereby, it is unclear as to how to practice the claimed methods of “determining” PD by detecting the differential levels of the cfDNAs since the levels of these cfDNAs in samples may also be indicative of other neurological disorders, particularly wherein the levels of the cfDNAs are compared to any unspecified samples or reference values. 
Further, the unpredictability in detecting the full length 5001bp DNAs as circulating cell-free DNAs is supported by the teachings in the specification (at para [0003]) that “cfDNA is highly fragmented, double stranded DNA is mostly 150 bp in length and found freely circulating in the blood. Most fragments of cfDNA correspond to length of nucleosome units, the primary building block of nuclear DNA.” Thus, it is unclear as to whether the specification did in fact detect the full length 5001bp DNAs as circulating cfDNA in serum samples.
B. Secondly, the claims encompass methods wherein only a fragment within the cfDNAs is detected as diagnostic of Parkinson’s disease. Each of the cfDNAs of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 is 5001 bp in length. The specification does not provide any information as to the identity of these within SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 which have the required property that their level in a sample from a subject can be used to determine Parkinson’s disease. 
The unpredictability in the art of detecting CNVs that are small fragments of the genome as diagnostic of a disease is supported by the teachings of Klopocki et al (Annual Reviews Genomics Human Genetics. 2011. 12: 53-72). Klopocki et al teaches that “The larger a CNV, the more likely it is to be associated with disease; however, the phenotypic effects are often unclear and unpredictable. CNVs can also result in position effects as described for apparently balanced translocations, and may exert their effects even if their breakpoints map as far as 1 Mb away from the causative gene. CNVs of noncoding sequences that are associated with disease are likely to interfere with long-range regulation of associated target genes by altering the copy number of regulators or by disturbing the general regulatory landscape of a gene or a gene cluster “ (p. 55, col. 1). It is also stated that “the phenotypes associated with alterations in regulatory 
C. Third, claims 1, 3-10, 12-18, 37 and 39-45 encompass methods wherein the differential level of sequences within the cfDNAs are detected in any type of sample. The teachings in the specification are limited to methods wherein the level of the cfDNAs is determined in blood serum samples.  There is no evidence in the specification that levels of the cfDNAs are differentially present in other types of samples such as cerebrospinal fluid, pleural effusion, feces, ascites fluid, seminal plasma, sputum and tear fluid. The unpredictability in the art of extrapolating the results obtained with one sample type to any other sample type is supported by the teachings in the specification (para [0003]) wherein it is stated that “This suggests the cell death as major source of cfDNA in blood. This property of cfDNA is key to its application as a diagnostic biomarker especially in diseases associated with cell death or apoptosis. The cfDNA amounts in patient samples could differ and its function remains largely elusive after 70 years since initial discovery. “ Yet, there is no showing in the specification of an increase in cell death or apoptosis in all tissues and body fluids of subjects having PD such that the level of the cfDNAs would be increased or decreased in any sample obtained from subjects having PD as compared to unspecified samples or reference values. 


The specification at para [0014] states:
“The labeled antibodies may specifically bind shorter DNA sequences found with the selected cfDNA SEQ ID NOS., which shorter DNA sequences are preferably unique to the cfDNA sequences encompassing them. The term "antibody" includes both polyclonal and monoclonal antibodies. The phrase "specifically (or selectively) binds" refers to a binding reaction between two molecules that is at least two times the background and more typically more than 10 to 100 times background molecular associations under physiological conditions.”

However, the specification does not disclose any polyclonal or monoclonal antibodies to the nucleic acids of SEQ ID NO: 10, 12, 13, 14, 23, 24, 27, 33, 34, 35, 55, 58, 62, 86, 89 and 93 or any fragments of any length within. While methods are known in the prior art as to how to make antibodies per se, insufficient guidance is provided in the specification as to the identity of antigenic portions of the full length cfDNAs and any fragment thereof to which antibodies can be generated without undue experimentation. Insufficient guidance is provided as to particular antibodies which would be effective to specifically detect (and distinguish between) any DNA sequence within the cfDNAs as diagnostic of Parkinson’s disease.  
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement 
Moreover, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634